DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11, drawn to a method for preparing tetrameric N-terminally acetylated α-synuclein in the reply filed on March 8, 2022 is acknowledged.  Applicants election of pET- αS as the vector and E. coli Bl-21 (DE3) as the cell is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2022.  
Claims 1-11 are currently under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The priority date is May 10, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 10, 2019 is being considered by the examiner.  The signed IDS form is attached with the instant office action.

Drawings
The drawings were received on May 10, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (5/10/2019 IDS, NPL doc no. 1), Eastwood and Mulvihill (Tim Bartels (ed.), Alpha-Synuclein: Methods in Molecular Biology, vol. 1948, Chapter 10, pages 113-121; Available online February 16, 2019), and Wikipedia citation for Ammonium sulfate precipitation.
Wang et al. disclose the recombinant expression of soluble α-synuclein.  The recombinant α-synuclein form a tetrameric form and is resistant to aggregation.  Non-denaturing conditions and size exclusion chromatography were used for recombinant protein purification; Wang et al. use a low level of detergent (0.1% BOG) below the critical micelle concentration (see page 17797, Results section 1st paragraph, and particularly page 17801, Material and Methods, Protein Expression and Purification and Size-Exclusion Chromatography sections).  Wang et al. further disclose that heat treatment will disrupt stable tetrameric formation; NMR-based diffusion measurements performed on boiled and unboiled tetramer samples are consistent with decreased oligomerization and increased mobility of the boiled material (see page 17800, Effect of Detergent, Concentration, and Heat Denaturation section).  Wang et al. uses a different  α-synuclein than native human α-synuclein because the form has an extra 10 residues at the N-terminus.  However, Wang et al. state the wild type α-synuclein isolated under nondenaturing conditions from neuronal and red blood cells behaves as a stable tetramer with properties, including helical content as estimated by CD, virtually identical to those of the recombinant protein reported here (see page 17800-17801, Discussion section, 2nd indented paragraph).
Eastwood and Mulvihill disclose the recombinant expression and purification of N-acetylated α-synuclein. The α-synuclein and fission yeast NatB complex are coexpressed in BL21-DE3 E. coli cells.  The cells after transformation are sonicated and centrifuged.  The protein containing supernatant is further purified on a metal binding column and an anion exchange chromatographic column (see entire document, particularly from page 116, section 3.5 to page 119, Figure 5).  
The Wikipedia ammonium sulfate precipitation web page is printed to provide background of art recognized uses of ammonium sulfate for protein precipitation.  The mechanism of precipitation is further described when discussing “salting out” a protein from solution (see entire printout).
Neither Wang et al. or Eastwood and Mulvihill disclose the use of performing salt precipitation of a cell lysate during the purification of recombinant α-synuclein.  Although it would be obvious to the person having ordinary skill in the art that using a salt precipitation step can further purify a protein in a mixed cell lysate sample.
The prior art cited above discloses the recombinant expression of two recombinant forms of α-synuclein.  The prior art cited above discloses the recombinant expression of α-synuclein and fission yeast NatB complex in BL21-DE3 E. coli cells.  Both forms of α-synuclein can form stable tetrameric oligomers.  The recombinant proteins can be purified by size exclusion chromatography and by anion exchange chromatography. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 
It would have been obvious to the person having ordinary skill in the art to prepare tetrameric N-terminally acetylated α-synuclein using the method steps claimed, because the art has disclosed the process of recombinant expressing the protein and of using known steps for protein purification.  The application of known techniques to known methods for predictable results is obvious to one of ordinary skill in the art.  There is nothing unobvious of using known method steps for purification of the particular recombinant protein since the art has disclosed the recombinant expression of α-synuclein in N-acetylated tetrameric form.
   Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        July 30, 2022